Citation Nr: 0407852	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-35 577	)	DATE
	)
	)


THE ISSUE

Whether a March 1988 decision of the Board of Veterans' 
Appeals (Board), denying a total disability compensation 
rating based on individual unemployability (TDIU rating), may 
be revised or reversed based on clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  He died in January 2001, and the moving party 
is his widow.

This matter arises from a motion to the Board, filed by the 
moving party in April 2003, alleging CUE in a Board decision 
of March 1988, that denied entitlement to a TDIU rating.  


FINDING OF FACT

A March 1988 Board decision, which denied entitlement to a 
TDIU rating, was reasonably supported by evidence then of 
record and prevailing legal authority, and the Board decision 
was not undebatably erroneous.


CONCLUSION OF LAW

The March 1988 decision of the Board which denied entitlement 
to a TDIU rating was not clearly and unmistakably erroneous. 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Air Force from 
January 1951 to December 1954.  He died in January 2001.

During his lifetime, the veteran's only established service-
connected disability was status post lumbar laminectomy, left 
L4-L5 and right L5-S1, with left lumbar radiculopathy and 
total laminectomy, L2-L5, with limitation of motion and 
weight-bearing, rated 60 percent disabling at the time of his 
death.

Service medical records reflect that the veteran received a 
low back injury in a car accident.  A VA discharge summary 
reflects that the veteran was hospitalized from November 1961 
to December 1961, and underwent a left partial 
hemilaminectomy at L4-L5 and a right partial hemilaminectomy 
at L5-S1.  The discharge diagnosis was herniated nucleus 
pulposus, due to unknown cause, at L4-L5 on the left and L5-
S1 on the right (cured).

At a July 1977 VA examination, the examiner diagnosed status 
post lumbar laminectomy with left lumbar polyradiculopathy, 
and cervical osteoarthritis with left cervical 
polyradiculopathy.

In an unappealed August 1977 rating decision, the RO 
established service connection for status post lumbar 
laminectomy with left lumbar polyradiculopathy, rated 20 
percent disabling, and denied service connection for a 
cervical spine disability.

A VA discharge summary reflects that the veteran was 
hospitalized from July 1982 to August 1982 for cervical 
spondylosis.  On admission, the veteran reported that six 
years prior to admission he began noticing weakness involving 
the left arm and leg as well as the right arm.  He also 
reported tingling in his extremities.  He underwent a total 
bilateral laminectomy from C3 through C7.

In September 1982, the RO denied an increased rating for the 
low back disorder.  The veteran did not appeal this decision.

A VA discharge summary reflects that the veteran was 
hospitalized from October 1983 to November 1983 for 
complaints of low back pain.  He underwent a total 
decompressive laminectomy at "L2, L5".  The discharge 
diagnoses were lumbar stenosis, status post cervical 
laminectomy, and total lumbar laminectomy at L3 and L5.

A date stamp reveals that in April 1984, the RO received a 
letter dated in December 1983 from a VA doctor who indicated 
that the veteran was currently under the care of the 
neurosurgery division for spinal problems.  He stated, "He 
is unable to raise his L [left] arm due to long standing 
radiculopathy that most likely stems from MVA [motor vehicle 
accident] in the military.  He also suffered injury to his 
lumbar spine which was probably mostly responsible for the 
degenerative spine disease necessitating his most recent 
surgery - L2-L5 laminectomy.  He is, in my opinion, totally 
disabled from work."

The July 1984 VA examination reflects that the veteran was 
gainfully employed in milling and drilling since January 1984 
to the present.  The examiner diagnosed status post total 
decompressive laminectomy L2 to L5 for lumbar stenosis, with 
active radiculopathy left L4-L5-S1 roots and very painful 
limitation of motion of the low back.  The examiner also 
diagnosed cramps and clonus of the left lower extremity due 
to pyramidal tract lesion at the neck, secondary to severe 
cervical spondylosis.

In an unappealed September 1984 rating decision, the RO 
granted a 60 percent rating for the service-connected lumbar 
spine disability, now characterized as status post lumbar 
laminectomy left L4-L5 and right L5-S1 with left lumbar 
radiculopathy and total laminectomy L2-L5.  The RO denied 
service connection for a cervical spine disability.  

A VA hospital discharge summary shows that the veteran was 
hospitalized for most of February 1986.  He complained of 
burning, numbness, and pain in the left hip radiating to the 
posterior aspect of the thigh, leg and ankle. A computed 
tomography (CT) scan of the low back showed no evidence of a 
slipped disc or spondylolisthesis; he was placed on bed rest.  
It was noted that he had high blood sugar levels, and was 
placed on medication for this condition.  The discharge 
diagnoses were chronic low back pain and non-insulin 
dependent diabetes mellitus.
 
In February 1986, the veteran filed a claim for an increased 
rating for his service-connected low back disability.  He 
said that in January 1986, he injured his back while working.  
He said he had since retired from work as he was unable to 
continue doing that type of work.

In April 1986, the veteran filed a claim for a TDIU rating.  
He contended that he was unable to work due to an injury to 
the lower lumbar spine which required three operations and 
had resulted in an inability to stand.  He said that in 
February 1986, his disability affected full-time employment 
and he became too disabled to work.  He related that he last 
worked full-time in February 1986.  He said that from 1961 to 
1980 he was self-employed in a vending business.  From 1981 
to 1983 he worked as a vending mechanic, and from 1984 to 
February 1986 he worked as a miller/driller for Information 
Development and Applications, Inc.  He said he left his last 
job because of his disability, and he had not tried to obtain 
employment since that time.  He reported that he had a high 
school education, with additional training in 1951 as an air 
frame repair technician.

In an attached April 1986 statement, the veteran related that 
after his surgery in 1961, his back pain gradually returned 
and ultimately resulted in an inability to stand, sit, move 
his shoulders or neck, or use his arms, hands and fingers.  
He said his condition was diagnosed as stemming from his 
service-connected low back injury, and he underwent surgery.  
He stated that in mid-January 1986, his pain recurred in his 
low back, buttocks, legs, and feet, and he became unable to 
stand, sit or walk.  In early February 1986, while at work 
and operating a foot shear to cut fiberglass, he had 
excruciating pain in his low back, left leg and foot.  He was 
hospitalized and told that surgery was necessary but could 
not be performed as it would result in total paralysis.  He 
was told to take pain medication instead.  A neurologist told 
him not to return to his job as his pain would recur.  He 
resigned from his job and had been unemployed thereafter.  He 
also reported that he was recently diagnosed with diabetes.

At an April 1986 VA examination, there was severe atrophy of 
the left deltoid with severe weakness, and mild atrophy and 
weakness of the left biceps.  It was noted that the veteran 
used a cane.  The diagnoses were cervical spondylosis status 
post surgery with residual C4-C5 radiculopathy, lumbar disc 
disease status post disc surgery and laminectomy for canal 
stenosis with residual severe sciatic pain and S1 
radiculopathy.  The examiner indicated that the veteran was 
unable to work.  

At an April 1986 VA orthopedic examination, the examiner 
noted that the veteran worked in the vending business for 28 
years, until 1982.  In January 1984 he worked for Ideas 
Incorporated doing electronic boards until he retired in 
March 1986 because of back problems and an inability to stand 
for long periods.  It was noted that the numbness of his left 
upper extremity made his occupation too hazardous.  On 
examination, the veteran could not stand with weight bearing, 
and his gait was non-weight-bearing on the left.

VA medical records dated in 1986 reflect treatment, including 
medication, for diabetes mellitus.  A March 1986 treatment 
note from the nerve muscle clinic reflects that the veteran 
was status post C3-C7 and L2-L5 laminectomies with multiple 
residuals and partial self-fusion, and also had diabetes 
mellitus.  The examiner stated that the veteran was severely, 
totally, permanently disabled.  An April 1986 treatment note 
reflects that the veteran was diagnosed with spastic 
hemiparesis.

By statements dated in March 1987, the veteran said he had a 
degenerative spine condition which resulted in constant and 
intense pain in the lower lumbar area, across the upper hip 
region, down the left buttock, left leg, left ankle, and 
causing a limp on the left.  He contended that his 
degenerative spine condition also resulted in atrophy of the 
muscles of the left shoulder and left arm and numbness of the 
left hand and fingers, and said he had identical symptoms in 
the right arm and hand.  He stated that diabetes had 
compounded his physical disability.  He said he had been 
refused gainful employment, and was released from his former 
job due to his inability to perform the required work.

A letter from the Social Security Administration (SSA) dated 
in May 1987 reflects that the veteran was awarded SSA 
disability benefits.  It was determined that he became 
disabled in February 1986.  His specific disability was not 
identified in the letter.

By a letter dated in December 1987 to an insurance company, a 
VA doctor opined that the veteran was unable to perform the 
duties of any gainful occupation for which he would be 
reasonably suited by education (11th grade), training, or 
experience (running a vending machine business or making 
personal computer boards).  He noted that the veteran's left 
arm was weak, he had chronic pain due to severe cervical and 
lumbar spondylosis, and he was taking daily medication for 
diabetes mellitus.  He opined that the veteran's disease 
restricted the movement which would be necessary to carry out 
his prior or other reasonable occupations.  He stated that 
the veteran's prognosis was to become worse, due to further 
formation of arthritis and complications of diabetes.

Records reflect that a Board hearing was held in February 
1988.  Unfortunately, multiple attempts to obtain the 
transcript of this hearing have been unsuccessful.

In a March 1988 decision, the Board denied an increase in a 
60 percent rating for a service-connected low back 
disability, and denied entitlement to a TDIU rating.  The 
Board noted that the veteran had non-service-connected 
disabilities including cervical spine disease and diabetes 
mellitus, and that the veteran was severely disabled by his 
cervical spine disability.  The Board found that the veteran 
was not precluded from all forms of substantially gainful 
employment by virtue of his service-connected low back 
disability alone.  As a matter of law the Board determine 
that the veteran was not unemployable by reason of service-
connected disability.  (38 U.S.C. 355;  38 C.F.R. 3.340, 
3.341,  Part 4, 4.16).

In April 2003, the moving party's representative submitted a 
motion to the Board, alleging CUE in a Board decision of 
March 1988, that denied entitlement to a TDIU rating.  The 
moving party contends that a TDIU rating should have been 
awarded at that time, and that if not for CUE in that 
decision, she would now be entitled to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.   Her 
representative has asserted that in its March 1988 decision, 
the Board ignored a December 1983 letter from a VA doctor, 
negated this opinion with a mere conclusory statement, and 
did not have an opposing medical opinion.  The moving party's 
representative has contended that therefore the correct 
facts, as they were known at the time, were not before the 
adjudicator.  The representative essentially contended that 
the veteran's left arm disability was caused by his in-
service motor vehicle accident.  The representative stated, 
"In the BVA's ignoring of [the VA doctor's] expert medical 
opinion questions are raised as to whether this evidence was 
included in the record."  The representative added, 
"Certainly this evidence is of the sort that had it not been 
left out it could have had material influence on the decision 
rendered at that time."

By a statement dated in May 2003, the moving party's 
representative essentially contended that the veteran's back 
conditions were all intertwined, and that the Board, in its 
March 1988 decision, failed to consider all the evidence of 
record, including a medical opinion by the veteran's doctor.

By a statement dated in January 2004, the moving party's 
representative asserted that the Board, in its March 1988 
decision, "failed to apply the applicable regulation 
existing at the time of the decision", specifically 38 
C.F.R. § 4.16(a).  The representative contended that the 
Board improperly considered the veteran's non-service-
connected disabilities when making its decision.

Analysis

In April 2003 the appellant, the veteran's widow, filed a 
motion through her representative, alleging clear and 
unmistakable error in the Board's decision in March 1988 
denying the veteran entitlement to a TDIU.  The 
representative stated that under 38 C.F.R. § 3.22 (b)(3) 
(2003) the widow had standing to file a motion for CUE in the 
March 1988 decision.

The law provides that dependency and compensation benefits 
are payable to a deceased veteran's surviving spouse in the 
same manner as if the veteran's death were service-connected, 
when the veteran's death was not caused by his own willful 
misconduct, and at the time of his death, he was in receipt 
of or was entitled to receive compensation for service-
connected disability that was continuously rated totally 
disabling by VA for a period of 10 or more years immediately 
preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  
"Entitled to receive" means that at the time of death, the 
veteran had a service- connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date. 38 
C.F.R. § 3.22(b).

The Board notes that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 are 
inapplicable to this CUE motion.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003); Livesay v. 
Principi, 15 Vet. App. 165 (2001).

As noted above, the transcript of the veteran's February 1988 
Board hearing is not in the claims file, and multiple 
attempts to obtain this transcript have been unsuccessful.  

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002).  Motions for 
review of Board decisions on the grounds of CUE are 
adjudicated pursuant to regulations, 38 C.F.R. §§ 20.1400-
1411.

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a) (2003).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision was made.  
38 C.F.R. § 20.1403(b).  The regulations further provide that 
to warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2003). 

Examples of situations that are not CUE include the 
following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist; and, (3) Evaluation of evidence.  
A disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2003).  Moreover, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2003).

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the courts have 
defined for claims of CUE in rating decisions.  For example, 
it has been held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

As noted, whether the March 1988 Board decision was based on 
CUE must be determined by the law then in effect and the 
evidence then of record.  Thus, in assessing this particular 
motion for CUE in the Board's March 1988 decision, the Board 
may not now apply new law on TDIU ratings, nor may it 
consider evidence that was received after the March 1988 
decision.

The moving party and her representative have contended that 
the Board ignored a December 1983 letter from a VA doctor, 
negated this opinion with a mere conclusory statement, and 
did not have an opposing medical opinion.  The moving party's 
representative has contended that therefore the correct 
facts, as they were known at the time, were not before the 
adjudicator.  

The record clearly shows that the December 1983 VA medical 
opinion was of record at the time March 1988 Board decision.  
Thus, the correct facts were before the Board.  Also, the 
contention that this opinion was not considered by the Board 
in the March 1988 decision and the Board did not have an 
opposing medical opinion represents an example of 
disagreement as to how the evidence was interpreted and 
evaluated, and failure in the duty to assist and as such 
cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Luallen, supra.

In this regard the evidence shows that the December 1983 
medical opinion was submitted in conjunction with claim for 
an increased rating for the service connected low back 
disorder.  The physician's opinion that the veteran was 
totally disabled from work was based on consideration of both 
service connected and non-service connected disabilities.  

Additionally, the July 1984 VA examination showed that the 
veteran was gainfully employed.  Based in part on this 
medical opinion, the RO in September 1984 increased the 
rating for the low back disability from 20 percent to 60 
percent.  This decision was not appealed.  

The record further shows that according to the veteran, he 
last worked full time in February 1986, more than two years 
following the December 1983 medical opinion.  Thus even 
assuming that this document was missed by the Board the 
evidence does not show that an error had it not been made, 
would have manifestly changed the outcome.

The moving party and her representative have essentially 
contended that the veteran should have been service-connected 
for a cervical spine disability with additional disability of 
the upper extremities.  This issue was not adjudicated in the 
March 1988 Board decision and therefore will not be addressed 
here.  

The moving party and her representative have also contended 
that the Board improperly applied 38 C.F.R. § 4.16(a) in its 
March 1988 decision, by considering the veteran's non-
service-connected disabilities when determining whether a 
TDIU rating was warranted.  The representative cited the last 
sentence of 38 C.F.R. § 4.16(a):
The existence or degree of non-service-
connected disabilities or previous 
unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.   

38 C.F.R. § 4.16(a) (1987).

In the March 1988 decision, the Board noted that the veteran 
had non-service-connected disabilities including a cervical 
spine disability and diabetes mellitus.  However, the Board 
concluded that the medical evidence did not demonstrate that 
the veteran's service-connected low back disability alone 
prevented him from performing all forms of substantially 
gainful employment.

The moving party and her representative now ask the Board to 
reweigh the evidence and to conclude that the veteran was 
unable to secure or follow a substantially gainful occupation 
solely as a result of his service-connected low back 
disability in March 1988.  However, CUE in a prior final 
decision may not be found by a reweighing of the evidence.  
38 C.F.R. § 20.1403(d) (2003).  

In sum, the March 1988 Board decision, which denied a TDIU 
rating, was reasonably supported by evidence then of record 
and prevailing legal authority, and the Board decision was 
not undebatably erroneous.  The March 1988 Board decision 
does not rest on CUE.  The Board therefore must deny the CUE 
motion to revise or reverse the March 1988 Board decision.


ORDER

The motion that there was CUE in a March 1988 Board decision 
is denied.



                       
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



